FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July, 2010 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement on power generation for the first half of 2010 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on July 15, 2010. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION INCREASES 38.01% FOR THE FIRST HALF YEAR OF 2010 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the ÒCompanyÓ) announced its power generation for the first half of 2010. According to the Company’s preliminary statistics, as of 30 June 2010, the Company’s total domestic power generation within China on consolidated basis amounted to 118.836 billion kWh, representing an increase of 38.01% over the same period last year. Accumulated on-grid electricity sold amounted to 112.014 billion kWh.The increase in power generation of the Company was mainly attributable to the following reasons: 1. the Company has increased its sales efforts, thereby grasping the growth trend of the national economy in 2010 and the favourable conditions for substantial increase in the national electricity demand, expanding various marketing channels and increasing power generation; 2. under the impact of the global financial crisis, the national electricity demand for the first half year of 2009 was depressed. The base number of the power generation was relatively lower, resulting in a relatively higher growth in 2010 as compared to the same period of last year; and 3. the electricity generation contributable by the newly operating generating units and the newly acquired power plants during the second half year of 2009. The power generation/on-grid electricity sold by each of the Company’s domestic power plants in the first half of 2010 are listed below (in billion kWh): Domestic Power Plant Power generation for the first half year of 2010 Power generation for the first half year of 2009 Change On-grid electricity sold for the first half year of 2010 Liaoning Province  Dalian 11.26%  Dandong -1.78%  Yingkou 11.93%  Yingkou   Co-generation — — Inner Mongolia  Huade Wind Power — — Hebei Province  Shang’an 10.78% Gansu Province  Pingliang 67.51% Beijing  Beijing Co-generation 1.963* 17.78% Tianjin  Yangliuqing   Co-generation 2.760* 10.33% Shanxi Province  Yushe 18.85% Shandong Province  Dezhou 13.96%  Jining 130.59%  Xindian -4.53%  Weihai 13.00%  Rizhao Phase II 26.16% Henan Province  Qinbei 17.21% Jiangsu Province  Nantong 19.96%  Nanjing 16.02%  Taicang 6.00%  Huaiyin 25.31%  Jinling   (Combined-cycle) -28.39%  Jinling (Coal-fired) — —  Qidong Wind Power 0.089* 28.09% Shanghai  Shidongkou First 11.75%  Shidongkou Second -3.95%  Shanghai   Combined-cycle 359.48% Chongqing  Luohuang 35.83% Zhejiang Province  Changxing 25.14%  Yuhuan 16.29% Hunan province  Yueyang 42.17% Jiangxi Province  Jinggangshan 196.08% Fujian Province  Fuzhou -24.56% Guangdong Province  Shantou Coal-fired 20.31%  Haimen — — Total 38.01% * The figures relating to the power generation of Beijing Co-generation Power Plant, Yangliuqing Co-generation Power Plant and Qidong Wind Power Plant for the first half year of 2009 are included for reference only and were not accounted for in the Company’s total power generation for the first half year of 2009. The accumulated power generation of Tuas Power Limited in Singapore for the first half year of 2010 accounted for a market share of 24.5% in Singapore, representing an increase of 0.4 percentage points as compared to 24.1% of the same period last year. By Order of the Board Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 15 July 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:July 15, 2010
